Name: Council Regulation (EEC) No 2152/78 of 18 July 1978 on the application of Decision No 1/78 of the EEC-Turkey Association Council amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Regulation
 Subject Matter: international trade;  documentation;  executive power and public service;  Europe;  international affairs;  tariff policy
 Date Published: nan

 15. 9 . 78 Official Journal of the European Communities No L 253/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2152/78 of 18 July 1978 on the application of Decision No 1 /78 of the EEC-Turkey Association Council amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement and it is therefore necessary to ensure the implementa ­ tion of this Decision in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economc Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 428/73 of 5 February 1973 on the application of Decisions No 5/72 and No 4/72 of the Association Council set up under the Agreement establishing an Association between the European Economic Community and Turkey ('), as last amended by Regulation (EEC) No 2340/76 (2), implemented in the Community the methods of administrative cooperation laid down by Decision No 5/72 for methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the abovementioned Agree ­ ment ; Whereas these methods have been amended by Deci ­ sion No 1 /78 of the EEC-Turkey Association Council HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /78 of the EEC-Turkey Association Council of 18 July 1978 amending Decision No 5/72 on methods of administrative cooperation for imple ­ mentation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement shall apply in the Community. The text of the Decision is annexed to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 October 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1978 . For the Council The President K. von DOHNANYI (!) OJ No L 59, 5 . 3 . 1973, p . 73 . P) OJ No L 265, 29 . 9 . 1976, p . 3 .